Case 1:17-cv-01152-RBJ-MEH Document172 Filed 04/12/19 USDC Colorado Rage 1 of 18

FILED

UNITED STATES DISTRICT COURT
DENVER, COLORADO

APR 12 2019

Subject: Fw: 17-cv-01152 (Courtesy Copy of Notice of Errata)
JEFFREY P. COLWELL

 

From: "wgolz" <wgolz@alumni |su.edu> CLERE
Sent: 4/10/2019 6:26:29 AM
To: "Jackson Chambers@cod.uscourts.gov" <Jackson Chambers@cod.uscourts.g0v>

 

"jasand. mock@usdoj.gov" <jasand.mock@usdoj.gov>;"robin.allison@usdoj.gov"
<robin.allison@usdo).gov>;"dhughes@bouldercounty.org"
<dhughes@pbouldercounty.org>;" cpetérson@bouldercounty.org"
<cpeterson@bouldercounty.org>;"jcoil@bouldercounty.org"
<jcoil@bouldercounty.org>;"kgoodnight@bouldercounty.org"
<kgoodnight@bouldercounty.org>;"nleadens@bouldercounty.org"
<nleadens@bouldercounty.org>;"rmelson@bouldercounty.ore"
<melson@bouldercounty.org>

BCC: "Annette Golz" <annette.golz@gmail.com>

Notice of Errata in ECF 166 w Exh A & COS (04-08-19).pdf; Ltr to J Colewell re
Docket w Encls 1-5 (04-10-19).pdf

cc:

 

Attachments:

Judge Jackson:

The email appended below was transmitted to you and Mr. Mock at 5:27 a.m. MST (6:27 a.m. MST) to
which I attached "Notice of Errata in ECF 166 w Exh A & COS (04-08-19).pdf" due the recent loss of
documents by the Clerk's Office.

This email also attaches a letter to the Clerk with enclosures providing my reasons for asking you to
direct the Clerk to add the letter and its enclosures as an addendum to the docket in 17-cv-1152. E.g.,
Pearson v. Gatto, 933 F.2d 521, 527 (7th Cir. 1991) (holding a letter submitted by a pro se plaintiff
should have been construed as an amended complaint); see also Cooper v. Sheriff, Lubbock County,
Texas, 929 F.2d 1078, 1081 (Sth Cir. 1991) (holding a pro se plaintiff's reply to the defendant's answer
should have been construed as a motion to amend the complaint); and see Hajjar—Nejad v. George
Wash. Univ., 873 F.Supp.2d 1 (D.D.C. 2012) (While ‘[a]ll pleadings shall be so construed as to do
substantial justice,’ Fed.R.Civ.P. 8(f), a document filed by a party proceeding pro se must be ‘liberally
construed,' Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007)(per curiam )
(quotation marks omitted).

I have copied all recipients to whom Mr. Mock transmitted your final orders. Until receiving an April-
5, 2019 copy of a CM/ECF notice from Mr. Mock, I was not aware that the County was receiving
electronic case filings after having disclaimed interest on June 19, 2017. ECF 11. It follows that the
County must have some interest in this case, and this notice will allow them to evaluate opposing
arguments, follow the appeals’ process, and ascertain what their liability, including under the Fourth
Amendment, could be under a forcible entry and detainer action when entry was with strong hand but
without court order as in the December-2, 2016 break in at our Property.

Sincerely,
William Golz, Ph.D.

wgolz@alumni_lsu.edu .

------ Forwarded Message ------
From: "wgolz" <wgolz@alumni.lsu.edu>

tine an nae - we RRR NR Re RAR RR RAR! a4 ata nian AN
of 18

Case 1:17-cv-01152-RBJ-MEH Document172 Filed 04/12/19 USDC Colorado Rage 2

To: "jasand.mock@usdoj gov" <jasand.mock@usdoj.gov>

Cc: "Jackson Chambers@cod.uscourts.gov" <Jackson Chambers(@cod.uscourts.gov>
Sent: 4/8/2019 5:27:44 AM

Subject: 17-cv-01152 (Courtesy Copy of Notice of Errata)

Gentlemen:

Due to the history of the Clerk's Office losing and delaying by several days the filing of documents, I
am providing you with the attached Notice of Errata and Exhibit A, the corrected (Proposed) Second
Amended Answer, and the Certificate of Service. To minimize the file size, I have intentionally
omitted Exhibit B, the blackline of ECF 166, which will be hand delivered today to the Clerk (along
with the balance of the Notice of Errata attached to this email).

William Golz, Ph.D.
WGolz@alumni.lsu.edu

Research (full-text preprints)

e Los Alamos National Lab (search Author(s) "golz, w j") https://arxiv.org/search/

e Louisiana State University https://digitalcommons.|su.edu/gradschool_dissertations/1995/
e National Sea Grant Library (search Author

"golz") https://eos.ucs.url.edu/EOSWebOPAC/OPAC/Index.aspx

ResearchGate http://www.researchgate.net/profile/William_ Golz/

Academia.edu http://independent.academia.edu/WilliamGolz

-IMPORTANT-

This email is covered by the electronic communications privacy act, 18 u.s.c. 2510-2521 and is legally privileged. The
information contained in this message is confidential and is intended only for the use of the individual or entity named
above. Any unauthorized disclosure or distribution of this information is prohibited. If you are not the intended recipient,
please notify me immediately by returning it to me and deleting this copy from your system.

tin manna -~ ~~ es RRR Aw eR RAR RR RB oa ata Nn imn an
Case 1:17-cv-01152-RBJ-MEH Document172 Filed 04/12/19 USDC Colorado Page 3 of 18

Date April 10, 2019

To Jeffrey P. Colwell, Esq., Clerk of Court
Federal District Court for the District of Colorado
Alfred A. Arraj United States Courthouse
901 19th Street, Room A-105
Denver, Colorado 80294-3589

Via Priority Mail, Certified No. 7018 0360 0001 6745 6860

From William J. Golz, Ph.D.
29714 N. 152nd Way
Scottsdale, AZ 85262-6942

Re Request that you enter this letter and its enclosures as an addendum to
the Docket for 17-cv-1152 because ECF numbers 169-171 do not reflect
the temporal order of their filing on April 8, 2019 which works a decep-
tion as to the facts available to Judge Jackson when he issued final or-
ders.

 

Dear Mr. Colwell:

As this case works it way through the higher courts—the Tenth Circuit’ and,
as appropriate, the Supreme Court?—the temporal order of the filing will be of ma-
terial importance to the judicial officers and their law clerks as they review what
documents were available to Judge Jackson when he issued his final orders.

On 4/8/19, at 5:27 am. MST (6:27 am. MDT), “Due to the history of the
Clerk's Office losing and delaying by several days the filing of documents[,]” I trans-
mitted via email to District Judge R. Brooke Jackson and AUSA Jasand Mock, En-
closure 1, a Notice of Errata to supersede Defendant's (Proposed) Second Amended
Answer. That Notice of Errata was time stamped by the Clerk's Office as having
been filed on 4/8/19 at 2:50 p.m. MDT, Enclosure 2, and was designated ECF 171.
See Enclosure 3.

Ten hours and ten minutes after ECF 171 was served on Judge Jackson and
AUSA Mock via email, and one hour and twenty seven minutes after the Clerk had
filed ECF 171, Judge Jackon's “ORDER adopting [156] and [159] Report and Recom-
mendations” was entered on “4/8/2019 at 4:17 PM MDT” as ECF 169. Enclosure 4.
On “4/8/2019 at 4:39 PM MDT,” the Judge's “Final Judgment” was entered as ECF
170. Enclosure 5.

It is noteworthy that Judge Jackson's “ORDER adopting [156] and [159] Re-
port and Recommendations,” ECF 170, purported to grant “[103] Motion to Dismiss

1 Previously filed petitions for extraordinary writs in the Tenth Circuit were designated
Appellate Case Nos. 18-1373 and 19-1083.

2 Previously filed application for a stay in the Supreme Court was designated docket
number 18A692.

1/2
Case 1:17-cv-01152-RBJ-MEH Document172 Filed 04/12/19 USDC Colorado Page 4 of 18

Party.” As the Judge knew, Defendant filed that motion to dismiss, ECF 103, on
April 25, 2018, after a Boulder probate attorney had deeded the Property to Defen-
dant, cum onere. ECF 103, Exhibit F. Judge Jackson, with ECF 104, referred Defen-
dant's motion to dismiss to Magistrate Hegarty who converted it to a motion for
summary judgment of foreclosure against the Estate. ECF 105. On May 7, 2018,
Defendant noticed the Court that probate had been closed, ECF 108, Exhibit B, and
moved for clarification of the Court's summary judgment, reiterating “that, as a
matter of law, the Court must dismiss the Estate.” ECF 108, at 1, | 2. On May 8,
the District Judge, ECF 111, referred that motion for clarification to the Magistrate,
whom, of even date, renewed his assertion that the “motion [to dismiss] must be
treated as one for summary judgment under Rule 56.” ECF 112, at 2.

On May 17, 2018, AUSA Jasand Mock filed a response stating that, “Dr.
Golz’s motion to dismiss the Estate should be denied[,]” adding that, “[t]he [nonexis-
tent] Estate remains a proper defendant.” See ECF 171, Exhibit A, at 2—4:(§ I.D).
Plaintiff and the judicial officers had claimed to have authority to maintain their
summary judgment claim against the Estate for over eight months when, at a Janu-
ary-23, 2019 status-conference, Magistrate Hegarty stated that “it looks like the
Government is simply going to win this case because an estate can’t represent itself.
It has to be represented by a lawyer and not by a natural person.” See ECF 171, Ex-
hibit A, at 61-63 (Seventh Defense, § 3).

Your entry of this letter and its enclosures will provide the only means for the
judicial officers in the higher courts to know what facts were available to Judge
Jackson when he issued his final orders on April 8, 2019. This is of crucial impor-
tance to the appeals' process in this case which embodies significant public policy is-
sues which it appears will only be resolved in the Supreme Court. See ECF 171
(main), at 2 § 2 to 3 J and ECF 171, Exhibit A, at 42, 9 1 to 51 { 2.

Please reply to let me know that you will promptly attend to entering this let -
ter and its enclosures into the record as an addendum to the docket in 17-cv-1152
and that it will be available for transmittal to the Tenth Circuit.

Sincerely,
William J. Golz, Ph.D.
Enclosures

Cc: David Evan Hughes, et al. (email)
Hon. R. B. Jackson (email and Certified Mail 7017 1450 0000 2894 4697)
AUSA Jasand Mock (via email)

2/2
Case 1:17-cv-01152-RBJ-MEH Document172 Filed 04/12/19 USDC Colorado Page5of1i8 ~

 
Case 1:17-cv-01152-RBJ-MEH Document 172 Filed 04/12/19 USDC Colorado Page 6 of 18

 

 

Subject: 17-cv-01152 (Courtesy Copy of Notice of Errata)

From: "weolz" <wgolz@alumni.Isu.edu>

Sent: 4/8/2019 5:27:44 AM

To: "jasand.mock@usdoj.gov" <jasand.mock@usdoj.gov>

CC: "Jackson _Chambers@cod.uscourts.gov" <Jackson_Chambers@cod.uscourts.gov>
BCC: "Annette Golz" <annette.golz@gmail.com>

 

Attachments: Notice of Errata in ECF 166 w Exh A & COS (04-08-19).pdf

Gentlemen:

Due to the history of the Clerk's Office losing and delaying by several days the filing of documents, I
am providing you with the attached Notice of Errata and Exhibit A, the corrected (Proposed) Second
Amended Answer, and the Certificate of Service. To minimize the file size, I have intentionally
omitted Exhibit B, the blackline of ECF 166, which will be hand delivered today to the Clerk (along
with the balance of the Notice of Errata attached to this email).

William Golz, Ph.D.
WGolz@alumni Isu.edu

Research (full-text preprints)

e Los Alamos National Lab (search Author(s) "golz, w j") https://arxiv.org/search/ -
Louisiana State University https://digitalcommons.Isu.edu/gradschool_dissertations/1995/
National Sea Grant Library (search Author

"golz") https://eos.ucs.un.edu/EOSWebOPAC/OPAC/Index.aspx

ResearchGate http://Awww.researchgate.net/profile/William_Golz/

Academia.edu http://independent.academia.edu/WilliamGolz

-IMPORTANT-

This email is covered by the electronic communications privacy act, 18 u.s.c. 2510-2521 and is legally privileged. The
information contained in this message is confidential and is intended only for the use of the individual or entity named
above. Any unauthorized disclosure or distribution of this information is prohibited. If you are not the intended recipient,
please notify me immediately by returning it to me and deleting this copy from your system.

IRAN NN 8 tN te AFR RR aR te RRA
Case 1:17-cv-01152-RBJ-MEH Document172 Filed 04/12/19 USDC Colorado Page 7 of 18

 

 

 

 

 
Case 1:17-cv-01152-RBJ-MEH Documenti172 Filed 04/12/19 USDC Colorado Page 8 of 18

FILED

U.S. DISTRIC
DISTRICT OF COLORADO

20I9APR-8 PH 2:50
JEFFREY P.COLWELL

| ,
IN THE UNITED STATES DISTRICT COURT CLERK
FOR THE DISTRICT OF COLORADO BY DEP. CLK

Civil Action No. 17-CV-01152-RBJ-MEH

4

BENJAMIN S. CARSON, Secretary of Housing and Urban Development,

Plaintiff,
V.

WILLIAM J. GOLZ,

Defendant.

 

NOTICE OF ERRATA IN ECF 166, EXHIBIT A
[DEFENDANT'S (PROPOSED) SECOND AMENDED ANSWER]

 

Defendant, William J. Golz, files this Notice of Errata with Exhibit A—the
corrected document that supersedes and replaces ECF 166, Exhibit A—as the (Pro-
posed) Second Amended Answer, for the reasons provided below:

Defendant, who is not trained in the law but in civil engineering and
mathematics, and as a teacher, has devoted every possible moment to researching
the body of law and procedure that applies to the case now before the Court. Conse-
quent to the events of December 18, 2018 through the January 23, 2019 status con-
ference culminating in the March 1, 2019 order denying orders to the Clerk and for
a hearing on the facts, Defendant has had to research, write, and submit a series of

briefs to this Court and to the Tenth Circuit to seek appropriate relief. This in-
Case 1:17-cv-01152-RBJ-MEH Documenti172 Filed 04/12/19 USDC Colorado Page 9 of 18

 
Case 1:17-cv-01152-RBJ-MEH Document172 Filed 04/12/19 USDC Colorado Page 10 of 18
Case: 1:17-cv-1152 As of: 04/10/2019 12:51 AMMDT 1iof2

ALLMTN,JD1,MJ CIV PP, TERMED

U.S. District Court — District of Colorado
District of Colorado (Denver)

CIVIL DOCKET FOR CASE #: 1:17-cv-01152-RBJ-MEH

Carson v. Estate of Verna Mae Golz et al Date Filed: 05/09/2017
Assigned to: Judge R. Brooke Jackson Date Terminated: 04/08/2019
Referred to: Magistrate Judge Michael E. Hegarty Jury Demand: None
Demand: $285,000
Cause: 28:1345 Foreclosure Foreclosure

Nature of Suit: 220 Real Property:

Jurisdiction: U.S. Government Plaintiff

 

Date Filed

Docket Text

 

03/13/2019

160

CERTIFICATE of Service by mail by Clerk of Court re 159 RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE re 127 MOTION for Summary
Judgment filed by Benjamin S. Carson to William J. Golz, 29714 North 152nd Way,
Scottsdale, AZ 85262. Text Only Entry (mdave, ) (Entered: 03/13/2019)

 

03/13/2019

161

MINUTE ORDER re: 158 Objections filed by William J. Golz. The Court has received
Dr. Golz's objection to shortening the deadline for objecting to the recommendation at
ECF No. 156. Frankly, I had no idea that he would object to that recommendation, as it
appeared to recommend the result that Dr. Golz wanted. But, since he plans to object, I
vacate the order shortening the time and await his objection, to be filed within the
normal 14 days from the date the recommendation at ECF NO. 156 was entered plus
three days for service by mail. By Judge R. Brooke Jackson on 3/13/19. Text Only
Entry (rbjsec. ) (Entered: 03/13/2019)

 

03/19/2019

TRANSCRIPT of TRANSCRIPT OF PROCEEDINGS held on 02/28/2019 before
Magistrate Judge Hegarty. Pages: 1-9. Prepared by: AB Court Reporting & Video,
Inc..

NOTICE — REDACTION OF TRANSCRIPTS: Within seven calendar davs of
this filing, each party shall inform the Court, by filing a Notice of Intent to
Redact, of the party's intent to redact personal identifiers from the electronic
transcript of the court proceeding. If a Notice of Intent to Redact is not filed
within the allotted time, this transcript will be made electronically available after
90 days. Please see the Notice of Electronic Availability of Transcripts document
at www.cod.uscourts.gov.

Transcript may only be viewed at the court public terminal or purchased through the
Court Reporter/Transcriber prior to the 90 day deadline for electronic posting on
PACER. (AB Court Reporting & Video, Inc., ) (Entered: 03/19/2019)

 

03/22/2019

—
CN
hod

OBJECTION to 156 Report and Recommendations filed by Defendant William J.
Golz. (dkals, ) (Entered: 03/22/2019)

 

03/27/2019

et
F

MOTION for a Stay and an Extension of Time to File an Objection to 159 anda
Second Amended—Answer [sic] by Defendant William J. Golz. (dkals, ) (Entered:
03/28/2019)

 

03/29/2019

165

ORDER denying 164 MOTION for a Stay and an Extension of Time to File an
Objection to 159 and a Second Amended—Answer [sic]. By Judge R. Brooke Jackson
on 3/29/19. Text Only Entry (rbjsec. ) (Entered: 03/29/2019)

 

04/01/2019

B

MOTION for Leave to Amend and to Declare Certain Motions and Recommendations
Moot without Prejudice and Notice of Intent to File Counterclaims and Add an
Intervenor by May 1, 2019 by Defendant William J. Golz. (Attachments: # ] Proposed
Document)(dkals, ) (Entered: 04/02/2019)

 

04/02/2019

ts
~~]

Exhibit to 166 MOTION to Amend by Defendant William J. Golz. (dkals, ) (Entered:
04/02/2019)

 

04/05/2019

 

_—
joo

 

 

RESPONSE to Objection to 156 RECOMMENDATION OF UNITED STATES
MAGISTRATE JUDGE re 103 MOTION to Dismiss Party filed by William J. Golz
filed by Plaintiff Benjamin S. Carson. (Attachments: # ] Exhibit Transcript of Feb. 28,
2019 status conference)(Mock, Jasand) (Entered: 04/05/2019)

 

 
Case 1:17-cv-01152-RBJ-MEH Document172 Filed 04/12/19 USDC Colorado Page 11 of 18
Case: 1:17-cv-1152 As of: 04/10/2019 12:51 AM MDT 2 of 2

 

04/08/2019 | 169 | ORDER adopting 156 and 159 Report and Recommendations; granting 103 Motion to
Dismiss Party; granting 127 Motion for Summary Judgment. by Judge R. Brooke
Jackson on 4/8/19. (jdyne, ) (Entered: 04/08/2019)

FINAL JUDGMENT in favor of the plaintiff and against the defendants by Clerk on
4/8/19. (jdyne, ) (Entered: 04/08/2019)

NOTICE of Errata by Defendant William J. Golz (dkals, ) (Entered: 04/09/2019)

 

—
J
io

04/08/2019

 

 

 

 

 

aa
a
nt

04/08/2019

 
Case 1:17-cv-01152-RBJ-MEH Document172 Filed 04/12/19 USDC Colorado Page 12 of 18

 
Case 1:17-cv-01152-RBJ-MEH Documenti72 Filed 04/12/19 USDC Colorado Page13 of .18

woe

FW: Activity in Case 1:17-cv-01152-RBJ-MEH Carson v. Estate of Verna Mae Golz et

 

Subject: al Order on Motion to Dismiss Party

From: "Mock, Jasand (USACO)" <Jasand.Mock@usdoj. gov>
Sent: 4/8/2019 3:47:26 PM

To: "wgolz" <wgolz@alumni_Jsu.edu>

[169] - 2019.04.08 - Carson v. Golz - ORDER adopting [156] and [159] Report and
Attachments: Recommendations; granting [103] Motion to Dismiss Party; granting [127] Motion for
Summary .pdf

Jasand Mock

Assistant United States Attorney

United States Attorney’s Office | District of Colorado
1801 California Street, Suite 1600

Denver, CO 80202

Phone: (303) 454-0282

Email: jasand.mock@usdoj.gov

From:COD_ ENotice@cod.uscourts.gov <COD ENotice@cod.uscourts.gov>
Sent: Monday, April 8, 2019 4:18 PM
To:COD ENotice@cod.uscourts.gov

Subject: Activity in Case 1:17-cv-01152-RBJ-MEH Carson v. Estate of Verna Mae Golz et al Order on Motion to
Dismiss Party

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT

RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** There is no charge for viewing opinions.
U.S. District Court - District of Colorado

District of Colorado

Notice of Electronic Filing

 

(The following transaction _was entered on 4/8/2019 at 4°17 PM MDT. and filéd"6n-4/8/2019}

 

 

Case Name: Carson v. Estate of Verna Mae Golz et al
Case Number: 1:17-cv-01152-RBJ-MEH
Filer:

(Document Number: 169)

Docket Text:
ORDER adopting [156] and [159] Report and Recommendations; granting [103] Motion

to Dismiss Party; granting [127] Motion for Summary Judgment. by Judge R. Brooke
Jackson on 4/8/19. (jdyne, )

DIN Inn an
— Case 1:17-cv-01152-RBJ-MEH Document 172 Filed 04/12/19 USDC Colorado Page14 oaf18

1:17-cv-01152-RBJ-MEH Notice has been electronically mailed to:

David Evan Hughes dhughes@bouldercounty.org, cpeterson@bouldercounty org,
jcoil@bouldercounty.org, kgoodnight@bouldercounty.org, nleadens@bouldercounty.org,
melson@bouldercounty.org

Jasand Patric Mock  jasand.mock@usdoj.gov, CaseView.ECF@usdoj.gov, robin. allison@usdoj.gov,
usaco.ecfcivil(@usdoj.gov

1:17-cv-01152-RBJ-MEH Notice has been mailed by the filer to:

Estate of Verna Mae Golz
Matthew J. Golz

William J. Golz
29714 North 152nd Way
Scottsdale, AZ 85262

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ ID=1071006659 [Date=4/8/2019] [FileNumber=6980804-0]
[1dcf90 1b 7b 1d476cba32f1b0dd7257ec03 10928b757c782493add874bbe6e06bdee7
098735a04a40d4d6bf35£5389 19488e7dd6c138d075b226773d594e6b750]]

IN tan AN
Case 1:17-cv-01152-RBJ-MEH Document172 Filed 04/12/19 USDC Colorado Page 15 of 18

 

iclosure S
Case 1:17-cv-01152-RBJ-MEH Document172 Filed 04/12/19 USDC Colorado Page16 of 18

FW: Activity in Case 1:17-cv-01152-RBJ-MEH Carson v. Estate of Verna Mae Golz et

 

Subject: al Judgment

From: "Mock, Jasand (USACO)" <Jasand. Mock@usdoj.gov>
Sent: 4/8/2019 3:47:59 PM

To: "weolz" <wgolz@alumni.|su.edu>

Attachments: [170] - 2019.04.08 - Carson v. Golz - Final Judgment.pdf

Jasand Mock

Assistant United States Attorney

United States Attorney’s Office | District of Colorado
1801 California Street, Suite 1600

Denver, CO 80202

Phone: (303) 454-0282

Email: jasand.mock@usdoj.gov

From:COD_ENotice@cod.uscourts.gov <COD ENotice@cod.uscourts.gov>

Sent: Monday, April 8, 2019 4:40 PM

To:COD ENotice@cod.uscourts.gov

Subject: Activity in Case 1:17-cv-01152-RBJ-MEH Carson v. Estate of Verna Mae Golz et al Judgment

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by
the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of -
each document during this first viewing. However, if the referenced document is a transcript, the

free copy and 30 page limit do not apply.
U.S. District Court - District of Colorado
District of Colorado

Notice of Electronic Filing

(The following transaction was _entéréd on 4/8/2019 at 4°39 PM MDTiand filed on 4/8/2019

 

Case Name: Carson v. Estate of Verna Mae Golz et al
Case Number: 1,17-cv-01152-RBJ-MEH
Filer:

WARNING: CASE CLOSED on 04/08/2019

Docket Text:

timAA aan Ne me a 8 a2 8 WARD RR et An Im Na
Case 1:17-cv-01152-RBJ-MEH Document 172 Filed 04/12/19 USDC Colorado Pagg.1/.0f_18

FINAL JUDGMENT in favor of the plaintiff and against the defendants by Clerk on
4/8/19. (jdyne, )

1:17-cv-01152-RBJ-MEH Notice has been electronically mailed to:

David Evan Hughes dhughes@bouldercounty.org, cpeterson@bouldercounty.org,
jcoil@bouldercounty org, kgoodnight@bouldercounty.org, nleadens@bouldercounty.org,
rnelson@bouldercounty.org

Jasand Patric Mock jasand.mock@usdoj.gov, CaseView.ECF@usdoj gov, robin.allison@usdoj.gov,
usaco.ecfcivil@usdoj.gov

1:17-cv-01152-RBJ-MEH Notice has been mailed by the filer to:

Estate of Verna Mae Golz(Terminated)
Matthew J. Golz

William J. Golz
29714 North 152nd Way
Scottsdale, AZ 85262

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp ID=1071006659 [Date=4/8/2019] [FileNumber=6980902-0]
[Obf4fb0e6f933 ed5fb 1268f8b99c6d5e6e8 1al 49f08622e2a5a090501e97f628d4 1f
53 la7e9a80fad203ced53afb80ea70655506ec9def02b7b6de996d36bd09]]

a RAL AR en fanimanan
Case 1:17-cv-01152-RBJ-MEH Document172 Filed 04/12/19 USDC Colorado Page 18 of 18

CERTIFICATE OF SERVICE

 

I hereby certify that, on April 10, 2019, I will transmit the foregoing to the
Honorable J. Brooke Jackson by email (Jackson_Chambers@cod.uscourts.gov) and
by Priority Mail (Certified No. 7017 1450 0000 2894 4697) and to the Clerk of the
Federal District Court for the District of Colorado, by Priority Mail, (Certified No.
7018 0360 0001 6745 6860), who will send notification of such filing to any party
who has entered an appearance in this matter to the email addresses on file with

CM/ECF.

DATED this 10th day of April, 2019.

yes

William J. Golz, Ph.D.
Defendant, Pro Se

 
